Emmett, C. J.
By the Court The writ of error in this case was in fact sued out by a stranger to the record, who claims that he is the owner of the debt or property garnisheed, and therefore more directly interested in the action than the garnishee himself. On the other hand the Plaintiff in error comes forward and asks to dismiss the writ, insisting that as it was issued .without his knowledge or consent, and he has already paid off and discharged the judgment sought to be reversed, it should not be further prosecuted.
The garnishee law, so called,- as it existed at the time of commencing this proceeding, did not provide any means by which persons claiming an interest in the debt or property *119sought to be reached by process of garnishment, could be made parties to the action. It would be manifestly unjust therefore to conclude them by the judgment, otherwise they might be entirely at the mercy of the garnishee.
The garnishee is the only party Defendant, and he may admit his liability, and suffer a judgment to be recovered against him, if he sees proper, but as the rights of claimants other than the original judgment debtors are not prejudiced thereby, we do not think he can be forced into this court against his consent by one not a party to the record.
¥e will permit the Plaintiff in error to dismiss the writ.